FILE COPY




                                  No. 07-15-00161-CR


Amir Mustafa Kariem                         §     From the 108th District Court
 Appellant                                          of Potter County
                                            §
v.                                                June 9, 2015
                                            §
The State of Texas                                Opinion Per Curiam
 Appellee                                   §

                                  J U D G M E N T

      Pursuant to the opinion of the Court dated June 9, 2015, it is ordered, adjudged

and decreed that this appeal be dismissed for want of jurisdiction.

      Inasmuch as this is an appeal in forma pauperis, no costs beyond those that

have been paid are adjudged.

      It is further ordered that this decision be certified below for observance.

                                          oOo